Name: Commission Regulation (EEC) No 291/89 of 3 February 1989 fixing for the 1989 marketing year the reference prices for cucumbers
 Type: Regulation
 Subject Matter: prices
 Date Published: nan

 No L 33/294. 2. 89 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 291/89 of 3 February 1989 fixing for the 1989 marketing year the reference prices for cucumbers however, not be lower than in the preceding marketing year ; Whereas, to take seasonal variations into account, the year should be divided into several periods and a reference price fixed for each of these periods ; Whereas producer prices are to correspond to the average of the prices recorded on the representative market or markets situated in the production areas where prices are lowest, during the three years prior to the date on which the reference price is fixed, for a home-grown product with defined commercial characteristics, being a product or variety representing a substantial proportion of the production marketed over the year or over part thereof and satisfying specified requirements as regards market preparation ; whereas, when the average of prices recorded on each representative market is being calculated, prices which could be considered excessively high or excessively low in relation to normal price fluctuations on that market are to be disregarded ; Whereas, in accordance with Articles 140 (2) and 272 (3) of the Act of Accession, the prices of Spanish and Portu ­ guese products will not be used for the purpose of calcu ­ lating reference prices, during the first phase in the case of Spain and during the first stage in the case of Portugal ; Whereas Community-produced cucumbers are grown mainly under glass ; whereas the reference prices for the marketing year must therefore be fixed for a product of that type ; whereas cucumbers imported from certain third countries during the same period will have been grown in the open ; whereas, although such cucumbers may be classed in class I, their quality and price are not comparable with those of products grown under glass ; whereas the prices for cucumbers not grown under glass should therefore be adjusted by a conversion factor ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Regulation (EEC) No 1035/72 of the Council of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 2238/88 (z), and in particular Article 27 ( 1 ) thereof, Whereas, under Article 23 (1 ) of Regulation (EEC) No 1035/72, reference prices valid for the whole Community are to be fixed at the beginning of the marketing year ; Whereas cucumbers are produced in such quantities in the Community that reference prices should be fixed for them ; Whereas cucumbers harvested during a g^en crop year are marketed from January to December ; Whereas the quantities harvested during January and the first 10 days of February and during the last 20 days of November and December are so small that there is no need to fix reference prices for all the year ; whereas reference prices should be fixed only for the period 11 February up to and including 10 November ; Whereas, Article 23 (2) (b) of Regulation (EEC) No 1035/72 stipulates that reference prices are to be fixed at the same level as for the preceding marketing year, adjusted, after deducting the standard cost of transporting Community products between production areas and Community consumption centres in the preceding year, by :  the increase in production costs for fruit and veg ­ etables, less productivity growth, and  the standard rate of transport costs in the current marketing year ; Whereas the resulting figure may nevertheless not exceed the arithmetic mean of producer prices in each Member State plus transport costs for the current year, after this amount has been increased by the rise in production costs less productivity growth ; whereas the reference price may, HAS ADOPTED THIS REGULATION : Article 1 1 . For the 1989 marketing year, the reference prices for cucumbers (CN code 0707 00 11 , 19), expressed in ecus per 100 kilograms net of packed products of class I , of all sizes, shall be as follows : 0 OJ No L 118, 20 . 5 . 1972, p . 1 . (2) OJ No L 198, 26. 7. 1988, p . 1 . No L 33/30 Official Journal of the European Communities 4. 2. 89  February (from 11 to 20) : 143,36 (from 21 to 28): 122,42  March : 112,14  April : 92,76  May : 76,12  June : 63,76  July : 47,97  August : 48,34  September : 57,25  from 1 October to 10 November : 81,62 from third countries shall, after deduction of customs duties, be multiplied by the following conversion factors :  from 11 February to 30 September : 1,30,  from 1 October to 10 November : 1,00 . Article 2 This Regulation shall enter into force on 1 1 February 1989. 2. For the purpose of calculating the entry price, the prices for cucumbers, not produced under glass, imported This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 3 February 1989. For the Commission Ray MAC SHARRY Member of the Commission